            Case 1:20-cv-06617-JMF Document 16 Filed 08/19/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  CITIBANK, N.A.,
                                                          No. 1:20-cv-6617
                                Plaintiff,

                 v.

  HPS INVESTMENT PARTNERS, LLC AND
  SYMPHONY ASSET MANAGEMENT LLC,


                                Defendants.



    [PROPOSED] ORDER TO SHOW CAUSE FOR TEMPORARY RESTRAINING
          ORDER AND PRELIMINARY INJUNCTION AGAINST HPS

       WHEREAS, the Court having considered Plaintiff Citibank, N.A.’s (“Citibank”)

Memorandum of Law Support in Support of Citibank’s Application for a Temporary Restraining

Order and Preliminary Injunction (the “Application”) against defendants HPS Investment Partners,

LLC (“HPS”) and Symphony Asset Management LLC (“Symphony”), together with the

supporting Declarations of Mitali Sohoni, Brendan Zeigon, and John F. Baughman (the

“Declarations”), as well as the record and proceedings to date in the action captioned above.

       IT IS HEREBY ORDERED that Citibank’s Application is GRANTED in its entirety. It

is hereby further ORDERED that:
                                                                   Jesse M. Furman
       1.       Defendant must appear before The Honorable ____________________________,
                                                                                       September 30,
District Judge, United States District Court for the Southern District of New York, on August
                                                                                       XXXXXX 31
                                                                                              ___,
         9:30
2020, at 10:00
          ____ a.m./p.m., in the United States Courthouse, 500 Pearl Street/40 Foley Square, New
          XXX

York, New York 10013, and show cause (the “Show Cause Hearing”) as to why the Court should

not enter an Order, pursuant to FED. R. CIV. P. 65(a), that:
             Case 1:20-cv-06617-JMF Document 16 Filed 08/19/20 Page 2 of 3




                    a. preliminarily requires HPS to remit to Citibank funds in the amount of

                        $127,336,420.54, pending a final determination on the merits in this action;

                        and

                    b. preliminarily requires Symphony to remit to Citibank funds in the amount

                        of $109,673,303.62, pending a final determination on the merits in this

                        action; or, in the alternative, that

                    c. preliminarily enjoins HPS, its officers, agents, employees, successors, and

                        all those in active concert or participation with them from removing,

                        withdrawing, transferring, assigning, or otherwise disposing of the

                        $127,336,420.54 transferred to HPS by Citibank on August 11, 2020,

                        pending a final determination on the merits in this action; and

                    d. preliminarily enjoins Symphony, its officers, agents, employees,

                        successors, and all those in active concert or participation with them from

                        removing, withdrawing, transferring, assigning, or otherwise disposing of

                        the $109,673,303.62 transferred to Symphony by Citibank on August 11,

                        2020, pending a final determination on the merits in this action.

        2.       Sufficient reason having been shown therefor, from the date of this Order, through

and including the date of the Show Cause Hearing, HPS and Symphony, their agents, servants,

employees, officers and all persons and entities in active concert and participation with them, are

hereby temporarily restrained, pursuant to FED. R. CIV. P. 65(b), from engaging in any of the acts

and/or conduct described in Paragraph 1(c) and 1(d) of this Order.

        3.       Pursuant to this Court’s equitable powers and discretion, Citibank need not post a

bond.



                                                    2
            Case 1:20-cv-06617-JMF Document 16 Filed 08/19/20 Page 3 of 3




       4.        Citibank and/or its authorized representative(s) must serve a copy of this Order,

together with Citibank’s Memorandum of Law, and the Declarations in Support of Citibank’s

Application, on:

                    a. HPS and/or HPS’s registered agent via personal service, email, and/or First

                        Class Mail to HPS Investment Partners, LLC, c/o The Corporation Trust

                        Company, 1209 Orange Street, Wilmington, DE 19801; and

                    b. Symphony and/or Symphony’s registered agent via personal service, email,

                        and/or First Class Mail to Symphony Asset Management LLC, c/o

                        Corporation Service Company, 2710 Gateway Oaks Drive, Suite 150N,

                        Sacramento, California 95833;

on or before August ___,
                    21 2020 at _____
                               12    a.m./p.m.
                                     XX        The foregoing shall constitute proper service

and notice of this Order.

       5.        This Court shall retain jurisdiction to hear and determine all matters arising out of,

relating to, and/or otherwise concerning the interpretation and/or enforcement of this Order.



                19 day of August, 2020
SO ORDERED this ___



_______________________
United States District Judge


            As discussed on the record during the proceeding in 20-CV-6539 held this morning,
            this Order is extended through the date of trial, currently scheduled for September 30,
            2020, on consent as to HPS and on a finding of good cause for the reasons stated on
            the record. Further, the parties shall submit an agreed upon proposed scheduling order
            -- or competing orders and letter briefs addressing any disagreements -- by August
            24, 2020.

            The Clerk of Court is directed to terminate ECF No. 7.

                                                   3
